     Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 1 of 6 PAGEID #: 726




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,
                                                           Case No. 3:18-CR-00186
                Plaintiff,

                    v.                                     JUDGE THOMAS M. ROSE

 BRIAN HIGGINS,
                                                           GOVERNMENT’S MOTION FOR
                Defendant.                                 A DAUBERT HEARING


        The Government hereby moves for a short Daubert hearing to enable the Court to assess

the reliability and relevance of the planned opinion testimony of putative defense expert Chris A.

Johnson. While Mr. Johnson’s anticipated testimony appears to be excludable based on the face

of his report, the Government submits that a brief evidentiary hearing will assist the Court and the

parties in developing the record as to the sufficiency of his qualifications and the relevance and

reliability of his conclusions.

I.      BACKGROUND

        A.      Factual Background

        On March 31, 2021, defense counsel provided the Government with the report of Chris A.

Jordan, which details “expert opinions and analysis regarding the . . . insurance claim that involved

covered water damage to the insured residence located at 7240 Meeker Creek Dr., Dayton, Ohio

45414.” (See Ex. A, Johnson Report, at 1.) In the report, Mr. Johnson notes that his “qualifications

to express these opinions include over 35 years of education, training and experience in the

insurance industry, the details of which can be found in my attached Curriculum Vitae.” (See id.)

The report goes on to set forth nine separate “opinions held,” which Mr. Johnson claims “are made

to within a reasonable degree of certainty in insurance claims practices, standards and customs.”

                                                 1
   Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 2 of 6 PAGEID #: 727




(See id. at 3-11.) These opinions include that Mr. Higgins followed the terms and conditions of

certain mortgage documents related to the residence at 7240 Meeker Creek Drive and that any

inference that Mr. Higgins was involved in insurance fraud is not supported by the records that

Mr. Johnson reviewed in preparing his report. (See id. at 7-9.)

       In addition to Mr. Johnson’s report, defense counsel provided the Government with Mr.

Johnson’s Curriculum Vitae (see Ex. B), a list of the cases in which he has previously testified as

an expert (see Ex. C), and a list of documents he relied on in preparing his report (see Ex. D).

       B.      Legal Framework

       Federal Rule of Evidence 702 limits the circumstances under which an expert witness may

testify. See United States v. Cunningham, 679 F.3d 355, 378 (6th Cir. 2012) (“Rule 702 of the

Federal Rules of Evidence provides the touchstone for expert testimony.”). Specifically, Rule 702

provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
               will help the trier of fact to understand the evidence or to determine
               a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
               and

               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

Fed. R. Evid. 702.

       As the Sixth Circuit has recognized, Rule 702 and related Supreme Court decisions –

namely, Daubert v. Merrell Dow Pharmaceuticals, Inc. 509 U.S. 579 (1993), and Kumho Tire Co.

                                                 2
      Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 3 of 6 PAGEID #: 728




v. Carmichael, 526 U.S. 137 (1999) – “have placed the district courts in the role of ‘gatekeeper,’

charging them with evaluating the relevance and the reliability of proffered expert testimony with

heightened care.” Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 295 (6th Cir.

2007); see also Cunningham, 679 F.3d at 380 (“district court acts ‘in the role of “gatekeeper”’ and

must ‘evaluat[e] the relevance and reliability of proffered expert testimony with heightened care.’”

(alteration in original)).

         In discharging its gatekeeping function, a district court may conduct a so-called Daubert

hearing in order to develop the record. While a Daubert hearing is not necessarily mandatory, “a

district court should not make a Daubert determination when the record is not adequate to the

task.” Jahn v. Equine Servs., PSC, 233 F.3d 382, 393 (6th Cir. 2000) (remanding because “record

need[ed] to be further developed to make . . . adequate Daubert determination”); see also Busch

v. Dyno Nobel, Inc., 40 F. App’x 947, 961 (6th Cir. 2002) (“[W]e direct that the district court

conduct a Daubert hearing before retrial in order to meet the full gate-keeping responsibility

required under Rule 702 and Daubert and its progeny.”).

II.      ARGUMENT

         The Government respectfully submits that a Daubert hearing should be held to test the

qualifications of Defendant’s proffered expert, as well as the relevance and reliability of his

numerous opinions. Based on his report and the accompanying documentation, it appears that the

expert’s planned testimony should be excluded, but the Government believes that questioning of

the expert at a brief hearing will shed further light on his credentials and conclusions and clarify

the relevance and reliability analysis that the Court must undertake as evidentiary gatekeeper.

         First, a Daubert hearing would illuminate the expert’s specific qualifications, which are a

prerequisite for the admissibility of his testimony under Rule 702. See Cunningham, 679 F.3d at


                                                  3
   Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 4 of 6 PAGEID #: 729




379 (describing qualification of expert “by ‘knowledge, skill, experience, training, or education’”

and “first hurdle to clear under Rule 702”). Although Mr. Johnson’s Curriculum Vitae notes that

he “is a licensed attorney and claims professional with over 30 years of experience” (See Ex. B at

1), it is unclear from his lengthy resume whether Mr. Johnson has any knowledge, skill, experience,

training, or education specific to federal criminal actions involving allegations of mail fraud related

to insurance claims. Additionally, based on the list of cases in which he has served as an expert

witness, there is nothing to indicate that Mr. Johnson has previously been qualified to offer expert

testimony in a federal criminal trial; his prior experience appears exclusively to involve civil

disputes between private parties. (See Ex. C.) Accordingly, further inquiry into the Mr. Johnson’s

experience at an evidentiary hearing is appropriate. See Cunningham, 679 F.3d at 379 (“Whether

a proposed expert’s experience is sufficient to qualify the expert to offer an opinion on a particular

subject depends on the nature and extent of that experience”); see also United States v. Cooks, 589

F.3d 173, 180 (5th Cir. 2009) (witness not qualified to serve as expert on mortgage fraud based on

“limited experience as white collar fraud investigator and general certification as a fraud

examiner”).

       Second, a Daubert hearing would clarify the purported relevance of the expert’s planned

testimony. On the face of the report, Mr. Johnson’s opinions appear to be irrelevant or otherwise

impermissible. For example, Mr. Johnson’s opinions seem to hinge in part on his interpretation

of certain contractual documents, including the mortgage documents. But courts have repeatedly

recognized that contract law is not necessarily relevant to federal fraud charges. See, e.g., United

States v. Rathburn, 771 F. App’x 614, 626 (6th Cir. 2019) (“Michigan contract law is irrelevant to

the federal charge of wire fraud.”); United States v. United States v. Dees, 34 F.3d 838, 843 (9th

Cir. 1994) (“The binding nature of verbal agreements was an issue irrelevant to mail and wire



                                                  4
     Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 5 of 6 PAGEID #: 730




fraud.”); United States v. Karam, 2011 WL 806673, at *4 (E.D. Mich. Mar. 2, 2011) (“[F]or

purpose of charging Defendant with bank fraud, it is irrelevant whether Defendant signed the

mortgage agreement with MCB or was in privity of contract with either MCB or Crystal Creek

North.”). A hearing into the precise scope of Mr. Johnson’s planned testimony would assist the

Court in confirming whether there is any relevance to his opinions, which turns on Defendant’s

intent to defraud and not on a non-party’s assessment of the meaning of contractual terms.

        Third, a Daubert hearing should be ordered to develop an adequate record on the reliability

of Mr. Johnson’s conclusions. Mr. Johnson’s report does not detail in any meaningful way the

specific basis for his opinions; he merely offers conclusory assertions that these opinions are based

on industry practice and customs. Moreover, based on his list of documents reviewed, it does not

appear that Mr. Johnson, in formulating his conclusions, has reviewed all evidence in this case,

including critical evidence of fraudulent intent (such as recorded calls of Defendant). Given the

paucity of concrete indications of reliability in his report, additional questioning is required to

determine whether Mr. Johnson’s opinions rest on a sound enough foundation to be brought in

front of the jury. See United States v. Lupton, 620 F.3d 790, 799 (7th 2010) (“Greenberg’s lack

of methodology—he simply read the statutes and discussed how he thought they might apply—as

well as the absence of any data—such as how Wisconsin courts have applied the statutes, or how

often situations such as Lupton’s arise—support the district court’s second Rule 702 finding that

Greenberg’s testimony was insufficiently reliable to be admitted.”).

//

//

//

//



                                                 5
       Case: 3:18-cr-00186-TMR Doc #: 76 Filed: 04/30/21 Page: 6 of 6 PAGEID #: 731




III.      CONCLUSION

          For the foregoing reasons, the Court should hold a Daubert hearing to test the putative

defense expert’s qualifications and the relevance and reliability of his opinions.

Dated: April 30, 2021

                                                        Respectfully submitted,

                                                        VIPAL J. PATEL
                                                        ACTING UNITED STATES ATTORNEY

                                                        s/George Painter
                                                        GEORGE PAINTER (0097271)
                                                        Assistant United States Attorney
                                                        200 West Second Street, Suite 600
                                                        Dayton, OH 45402
                                                        (937) 225-2910
                                                        Rob.painter@usdoj.gov




                                 CERTIFICATE OF SERVICE

          I hereby certify that, on April 30, 2021, a copy of the foregoing was served on defense

counsel via the Court’s electronic filing system.

                                                        s/George Painter
                                                        GEORGE PAINTER




                                                    6
